 



Exhibit 10.2
AMENDMENT NO. 1 TO
ACQUISITION AGREEMENT
     THIS AMENDMENT NO. 1 TO ACQUISITION AGREEMENT (“Amendment No. 1”) is made
and entered into effective as of the close of business in Dallas, Texas on
July 29, 2005, among CABELTEL INTERNATIONAL CORPORATION (formerly Greenbriar
Corporation), a Nevada corporation (“GBR” or the “Company”), RONALD C. FINLEY,
an individual (“R. Finley”), JEFFREY A. FINLEY, an individual (“J. Finley”),
BRADFORD A. PHILLIPS, an individual (“B. Phillips”) and GENE E. PHILLIPS, an
individual (“G. Phillips,” all of R. Finley, J. Finley, B. Phillips and G.
Phillips are sometimes collectively referred to herein as the “Individuals”),
joined by CIC INVESTMENT LLC, a Nevada limited liability company (“CICILLC”),
and PS II MANAGEMENT LLC, a Texas limited liability company (“PSIIMLLC,” each of
CICILLC and PSIIMLLC are sometimes referred to herein as the “Transferees,” and
all of the signatories hereto are collectively called the “Parties”).
WITNESSETH:
     WHEREAS, pursuant to an Acquisition Agreement dated October 12, 2004 among
GBR and the Individuals (the “Acquisition Agreement”), GBR issued to the four
Individuals an aggregate of 31,500 shares of Series J 2% Cumulative Preferred
Stock having a liquidation value of $1,000 per share (the “Preferred Stock”) in
exchange for all of the issued and outstanding equity interests of two U.S.
corporations, all to the end that GBR became the sole stockholder of such two
U.S. corporations, which in turn owned all of the issued and outstanding shares
of Tacaruna Holdings, B.V., a Netherlands company (“Tacaruna”), which in turn
owned directly and indirectly 74.8% of CableTEL AD (formerly known as Cable
Bulgaria AD), a company incorporated in the Republic of Bulgaria (“CableTEL
AD”), which is engaged in the telecommunications and information services
industry, and the four Individuals received in exchange therefore all 31,500
shares of the Preferred Stock of GBR (all collectively, the “Exchange
Transaction”);
     WHEREAS, on February 15, 2005, B. Phillips sold and transferred 1,575
shares of the Preferred Stock (while retaining another 1,575 shares of the
Preferred Stock) to PSIIMLLC, a Texas limited liability company, owned by a
trust for the benefit of the children of B. Phillips;
     WHEREAS, on February 16, 2005, G. Phillips contributed all 12,600 shares of
the Preferred Stock held by him to CICILLC, a Nevada limited liability company,
of which G. Phillips is the sole member;
     WHEREAS, the Acquisition Agreement contains certain special covenants,
including a requirement that certain items occur not later than September 30,
2005, which, if same do not occur, further provides for a “Put Option” to become
effective;
     WHEREAS, GBR and the other Parties to this Amendment No. 1 have reviewed
and considered a number of arrangements involving CableTEL AD and various other
considerations have occurred relating to the mechanical aspects of seeking the
requisite approval required in the special covenant, which has resulted in the
mutual desire of the Parties to extend the

-1-



--------------------------------------------------------------------------------



 



Time for compliance with such requirements under the Acquisition Agreement and
correspondingly extend the time for effectiveness of the so-called Put Option;
     WHEREAS, pursuant to paragraph 17(g) of the Acquisition Agreement, it was
contemplated that the Acquisition Agreement could be the subject of one or more
amendments thereto in the manner set forth therein.
     ACCORDINGLY, for and in consideration of the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged by all of the Parties hereto, including the payment of the sum of
$100 to each of the Individuals by GBR, the Parties hereto do hereby agree,
effective as of the date hereof, as follows:
     1. Adoption of Recitals. The Parties hereto do hereby adopt, ratify and
confirm the foregoing recitals in the same manner as if fully recopied herein.
     2. Same Terms. All terms defined in the Acquisition Agreement shall have
the same meanings assigned for the purposes of this Amendment No. 1 as such
terms are used herein, unless such terms are otherwise specifically redefined
herein.
     3. Amendment of Paragraph 12(b). Paragraph 12(b) of the Acquisition
Agreement is hereby amended effective July 29, 2005, by deleting any reference
in the paragraph or the third line thereof to “September 30, 2005,” and
replacing same with the date “June 30, 2006,” so that it is clear that such
paragraph shall read hereafter as follows:
     “(b) Requisite Stockholder Approval of Transaction and any Subsequent
Exchange; Voting Agreement. Notwithstanding any other provision of this
Agreement, as soon as reasonably practicable, and in no event later than
June 30, 2006, the Company shall have presented the transaction represented by
this Agreement, together with the proposed mandatory exchange of Preferred Stock
for Common Stock described below; to its current stockholders in accordance with
applicable requirements of the Commission and the AMEX for a vote (or written
consent by the requisite number) of such stockholders to approve the transaction
evidenced by this Agreement and a mandatory exchange of all shares of Preferred
Stock for shares of the Company’s Common Stock on the basis of 279 shares of
Common Stock for each share of Preferred Stock, to result in an aggregate of
8,788,500 shares of Common Stock to be issued to the Holders (or their
respective transferees) which shall then constitute at least 89% of the total
issued and outstanding shares of Common Stock of the Company, all of which shall
be subject to the listing requirements with the AMEX, but may not be required to
be registered pursuant to the Act.”
     4. Amendment to Paragraph 12(c). Paragraph 12(c) of the Acquisition
Agreement is hereby amended effective July 29, 2005, by deleting therefrom the
dates “September 30, 2005” and “September 30, 2006,” and replacing same with the
dates “June 30, 2006” and “June 30, 2007,” respectively, so that, as amended,
such paragraph is fully restated as follows effective as of the date of this
Amendment No. 1:

-2-



--------------------------------------------------------------------------------



 



     “(c) Potential Rescission. In the event that the stockholders of the
Company do not approve by the requisite number of votes either the transaction
covered by this Agreement or the mandatory exchange of shares of Common Stock
for shares of Preferred Stock described in (b) above, the Holder(s) of the
Preferred Stock shall have the option, exercisable by all, but not less than all
Holders at any time after June 30, 2006 until 12:00 Noon, local Dallas, Texas
time, on June 30, 2007 (herein called the “Put Option”), to either (i) rescind
in full and revoke the transaction covered by this Agreement by returning all
31,500 shares of Preferred Stock to the Company upon which the Company shall,
within two Business Days, deliver back to such Holder(s) all equity securities
of any entity owning all of the ordinary shares and other securities of Tacaruna
or of CabelTel, (ii) deliver to the Company all 31,500 shares of Preferred Stock
of the Company and receive in exchange therefor all of the ordinary shares and
other securities of Tacaruna outstanding and owned by the Company such that such
Holder(s) shall become the owner and holder of all of the issued and outstanding
securities of Tacaruna, which in turn continues to own CabelTel.”
     5. Effect of Amendment. Except as amended hereby in this Amendment No. 1,
the Parties hereto do hereby ratify, reaffirm and confirm all of the terms,
conditions and provisions of the Acquisition Agreement and acknowledge that
there have been no changes therein except as set forth in this Amendment No. 1.
     6. Authority. Each of the Parties hereto respectively and separately
expressly represent to each other that the person executing this Amendment No. 1
on behalf of any entity is authorized, and is the proper person to execute this
Amendment No. 1, that each such Party has no assigned, pledged or otherwise sold
or transferred, either by written instrument or otherwise, any right, title,
interest or claim it may have or may have had in connection with or arising out
of the matters covered by this Amendment No. 1, and (except for the transfers to
the Transferees stated in the recitals to this Amendment No. 1) that there has
been no assignment, transfer or conveyance of such respective Party’s shares of
Preferred Stock.
     7. Miscellaneous. The following provisions are part of this Amendment
No. 1:
     (a) Headings. The headings of sections or paragraphs of this Amendment
No. 1 are inserted for convenience of reference only and shall not be deemed to
be or constitute a part of this Amendment No. 1.
     (b) Binding Effect. All terms and provisions of this Amendment No. 1 shall
be binding upon and inure to the benefit of and be enforceable by any heirs,
successors, legal representatives and assigns of the Parties hereto, wherever
applicable to such Party.
     (c) Notice. Any notice or other communication required or permitted to be
given by this Amendment No. 1 or any other document or instrument referred to
herein or executed in connection herewith must be personally delivered or mailed
by prepaid, certified or registered mail, to the Party to whom such notice or
communication is directed, at the address of such Party set forth opposite their

-3-



--------------------------------------------------------------------------------



 



respective names on the signature pages to this Amendment No. 1. Subject to the
other provisions of this Amendment No. 1 and the Acquisition Agreement, any
Party may change its address (or redesignate the Person to whom such notice
shall be delivered) for purposes of this Amendment No. 1 or the Acquisition
Agreement by giving notice of such change to the other Parties pursuant to this
paragraph. In each instance, with respect to any such notice so given, it shall
only be effective upon receipt by the Party intended to receive same.
     (d) Counterparts. This Amendment No. 1 may be executed in several
counterparts, each of which shall be deemed to be an original for all purposes,
and all of which shall constitute one and the same instrument, and it shall not
be necessary for the proof of this Amendment No. 1 that any Party produces or
accounts for more than one such counterpart.
     (e) Facsimile; Electronic Transmission. This Amendment No. 1 may be
transmitted by facsimile or electronic transmission, and it is the intent of the
Parties for the facsimile or computer replication of any autograph reproduced by
a receiving facsimile machine or computer to be an original signature, and for
the facsimile or computer replication and any complete photocopy of this
Amendment No. 1 to be deemed an original counterpart.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to be
executed as of the date and year first above written.

          Addresses, Telephone Nos.,
Facsimile Nos., etc., for Notices             CABELTEL INTERNATIONAL
CORPORATION, formerly Greenbriar
Corporation, a Nevada corporation           1755 Wittington Place, Suite 340
Dallas, Texas 75234
972-407-8400 (Telephone)
972-407-8436 (Facsimile)   By:   /s/ Gene S. Bertcher

 
Gene S. Bertcher, President and
Chief Financial Officer          

       

 
     

 
    Dallas, Texas 752                                             
                                             (Telephone)                      
                                             (Facsimile)
  /s/ Ronald C. Finley

 
Ronald C. Finley
   

 
     

 
    Dallas, Texas 752                                             
                                             (Telephone)                      
                                             (Facsimile)
  /s/ Jeffrey A. Finley

 
Jeffrey A. Finley
   
1800 Valley View Lane, Suite 300
Dallas, Texas 75234
                                             (Telephone)                      
                                             (Facsimile)
  /s/ Bradford A. Phillips

 
Bradford A. Phillips
    1800 Valley View Lane, Suite 300
Dallas, Texas 75234
                                             (Telephone)                      
                                             (Facsimile)
  /s/ Gene E. Phillips

 
Gene E. Phillips


-5-



--------------------------------------------------------------------------------



 



                              CIC INVESTMENT LLC, a Nevada limited liability
company
 
                             
 
                             
Dallas, Texas 752
          By:   /s/ GENE E. PHILLIPS
 
               
 
  (Telephone)       Name:    
 
             
 
  (Facsimile)       Title:    
 
             
 
                            PS II Management LLC, a Texas limited liability
company
 
                             
 
                             
Dallas, Texas 752
          By:   /s/ RYAN PHILLIPS
 
               
 
  (Telephone)       Name:   Ryan Phillips
 
             
 
  (Facsimile)       Title:    
 
             

-6-